Citation Nr: 1045233	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD due to personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1978 to August 
1982 and April 1985 to September 1985.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2007 rating decision by 
a Department of Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO).  

In September 2010 a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDINGS OF FACT

1.  The Veteran's account of a personal assault in service is 
credible.  

2.  Competent medical opinion has concluded that the Veteran has 
PTSD as a result of a personal assault during service.   


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that this law does not 
preclude the Board from adjudicating the claim for service 
connection for PTSD.  This is so because the Board is taking 
action favorable to the Veteran in the decision below.  As such, 
this decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  Significantly, when a Veteran makes a PTSD claim 
based on personal assault, an interpretation of behavior changes 
in relation to a medical diagnosis can establish the occurrence 
of the stressor in-service.  Id.; see also Bradford v. Nicholson, 
20 Vet. App. 200 (2006).  

The Veteran, to include in sworn testimony to the undersigned in 
September 2010, has posited a consistent history involving a 
sexual assault during service while on a field exercise in the 
Spring of 1980, with fear of reporting the incident due to 
threatened reprisals.  Evidence supporting the Veteran's account 
includes an October 2007 notarized statement from someone who 
served with the Veteran at the time of the alleged assault that 
indicated when the Veteran returned from the field exercise where 
the assault was said to have occurred, she displayed a 
"different" mood than usual.  She was said to be distant and to 
have requested and received permission to change barracks to move 
in with her.  She said that after she moved in with her, she 
observed that the Veteran was "constantly taking showers," and 
that when she asked her what was troubling her, the Veteran 
refused to talk about it.  She also noted that the Veteran began 
to talk about headaches and took aspirin "all the time" and 
began to volunteer for duty when everybody else was off.  The 
Veteran also was said to have abruptly stopped dating the man she 
had been seeing and also refused to talk about this.   

Also supporting the Veteran's claim is a January 2008 notarized 
statement from the Veteran's brother that the first thing he 
noticed about his sister when he visited her in 1980 was that she 
backed away from him when he tried to hug her.  He also noticed a 
change in her demeanor in that she was not as "fun loving" and 
seemed sad.  Over the years, he noticed that the Veteran had 
trouble concentrating and being organized, but that she used to 
be "a totally organized person."  He said "I miss the sister 
that I once knew," and noted there are days when she is not able 
to get out of bed. 

A June 1983 medical record shows that a psychiatric consultation 
performed while the Veteran was being seen in a neurology clinic 
resulted in an impression that the Veteran was suffering from 
acute anxiety reaction.  Further evaluation in a mental hygiene 
clinic was recommended at that time.  The record also reveals VA 
mental hygiene clinic reports dated from 2005 that reflect a 
diagnosis of PTSD.  A VA physician who indicated she had treated 
the Veteran since 1988, reported in a February 2008, statement 
that she had reviewed the relevant medical records, including the 
service treatment reports that did not document PTSD.  She noted 
that in her 20 years of treatment of the Veteran, she had shown 
"honest integrity," and that it was recognized in medical 
literature as well as her personal experience that military 
sexual assaults go unreported for fear of reprisal.  She reported 
that the Veteran had been in treatment for PTSD secondary to 
military sexual trauma since 2005 when she suggested that the 
Veteran speak with a mental health provider, and concluded that 
the Veteran's PTSD was due to military sexual trauma. 

Unless the preponderance of the evidence is against the claim, it 
cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  In this case, while there is no eyewitness or 
other evidence to definitively document the occurrence of the in-
service sexual assault, the Veteran has provided a consistent 
account of this assault in her communications with the VA, to 
include in sworn testimony at the September 2010 hearing, and 
psychiatric symptoms are documented in 1983, which is within 
three years of the claimed assault.  Given her description of the 
assault in service and the warning to her about reprisals should 
she report its occurrence, the very nature of this incident makes 
verification difficult.  Under these circumstances, the diagnosis 
of PTSD due to military sexual trauma by the VA physician in her 
February 2008 opinion suffices to confirm the claimed stressor 
occurred in-service.  As such, without finding error in the RO's 
action, the Board will exercise its discretion to find that the 
evidence is in relative equipoise and conclude that service 
connection for PTSD may be granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


